Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 24, 2020

                                      No. 04-20-00122-CR

                                        Ignacio SALAS,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 81st Judicial District Court, Karnes County, Texas
                             Trial Court No. 17-12-00129-CRK
                         Honorable Russell Wilson, Judge Presiding


                                         ORDER

       Appellant’s brief was due on August 26, 2020. After the due date, Appellant filed a first
motion for a sixty-day extension of time to file the brief.
       Appellant’s motion is GRANTED. We caution Appellant that any further motion for
extension of time to file the brief will be disfavored.
         We ORDER Appellant to file the brief not later than October 26, 2020. If Appellant fails
to file the brief as ordered, we may abate this appeal and remand the cause to the trial court for
an abandonment hearing. See TEX. R. APP. P. 38.8(b).




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of September, 2020.
___________________________________
Michael A. Cruz,
Clerk of Court